An unpub|ishelll order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPFcEME Coum'
oF
NEvAoA

<0> 1947A 

' Respondent.

IN THE SUPREME COURT OF THE STATE OF NEVADA

PHILLIP JACKSON LYONS, No. 6283'7

Appellant,

vs. 

THE STATE OF NEVADA,
APR l 8 2013

 

 

 

ORDER DISMISSING APPEAL

This is a proper person appeal from an order denying a motion
for relief from judgment filed in a criminal case. Eighth Judicial District
Court, Clark County; Elissa F. Cadish, Judge.

Because no statute or court rule permits an appeal from an
order denying a motion for relief from judgment filed in a criminal case,
We lack jurisdiction. Castillo v. State, 106 NeV. 349, 352, 792 P.Zd 1133,
1135 (1990). Accordingly, We

ORDER this appeal DISMISSED.

/lo.~»@wjl\ ,J.

Hardesty

J. d CE'\Q»RW~M/ , J.
/

  

Parraguirre d Cherry

cc: Hon. Elissa F. Cadish, District Judge
Phillip Jackson Lyons
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

!5'»~ l)% 1»/